                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MAURICE W. HOOKER,                              Case No. 18-cv-00908-HSG (PR)
                                                       Plaintiff,
                                   8
                                                                                         JUDGMENT
                                                 v.
                                   9

                                  10     I. GOMEZ, et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The action having been dismissed without prejudice, judgment is entered in favor of

                                  14   defendants.

                                  15          IT IS SO ORDERED AND ADJUDGED.

                                  16   Dated: 12/10/2018

                                  17

                                  18
                                                                                                 HAYWOOD S. GILLIAM, JR.
                                  19                                                             United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
